

116 HR 5287 IH: Fair Student Loan Debt Collection Practices Act
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5287IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on the Judiciary, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Fair Debt Collection Practices Act to prohibit debt collectors from collecting on
			 certain Federal student loan debt when the borrower would not be required
			 to make payments under an income-driven repayment plan, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fair Student Loan Debt Collection Practices Act. 2.Collection restrictions with respect to Federal student loans (a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended—
 (1)by inserting after section 811 the following:  811A.Collection restrictions with respect to Federal student loans (a)Prohibition on collecting from borrowers below certain income guidelinesA debt collector may not attempt to collect a Federal student loan debt from a borrower during any period of time when a similarly situated borrower would not be required to make a payment under an income-driven repayment plan.
 (b)Limitation on amounts collected based on certain income guidelinesDuring any 1-month period, a debt collector may not attempt to collect from a borrower an amount with respect to a Federal student loan debt that exceeds the amount that a similarly situated borrower would be required to make for such month under an income-driven repayment plan.
 (c)Certification before accepting paymentA debt collector may not accept any payment with respect to a Federal student loan debt unless the debt collector first certifies to the borrower that the borrower is not eligible for any administrative discharge of such debt.
 (d)DefinitionsIn this section: (1)Debt collectorThe term debt collector—
 (A)has the meaning given the term under section 803; and (B)means any other person that enters into a contract with the Secretary of Education pursuant to section 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) to collect on a loan made, insured, or guaranteed under title IV of such Act (20 U.S.C. 1070 et seq.).
 (2)Federal student loanThe term Federal student loan means a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965. (3)Federal student loan debtThe term Federal student loan debt means a debt with respect to a Federal student loan.
 (4)Income-driven repayment planThe term income-driven repayment plans means an income-driven repayment plan described under section 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) made to a new borrower on or after July 1, 2014.
 (5)Similarly situated borrowerWith respect to a borrower, the term similarly situated borrower means another borrower that has the same income and family size characteristics. ; and (2)in the table of contents for such Act, by inserting after the item relating to section 811 the following:
					
						
							811A. Collection restrictions with respect to Federal student loans..
 (b)Debt waiver requirementsSection 3711(g) of the title 31, United States Code, is amended by adding at the end the following:  (11)The Secretary of the Treasury shall, before making a determination at the request of the Secretary of Education under paragraph (2)(B), require the Secretary of Education to establish regulations or procedures approved by the Secretary of the Treasury—
 (A)to ensure that any entity awarded a contract pursuant to section 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) to collect payments from student loan borrowers in default complies with the requirements of the Fair Debt Collection Practices Act; and
 (B)to ensure that any use by the Secretary of Education of the wage garnishment authority pursuant to section 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) be limited to—
 (i)the collection of debts from borrowers who would not otherwise be entitled to loan cancellation, discharge, or forgiveness under any applicable provision of the Higher Education Act of 1965; and
 (ii)the collection of debts from borrowers for amounts less than or equal to the payment that would be required under an income-driven repayment plan for a similarly situated borrower (as such terms are defined, respectively, under section 811A(d) of the Fair Debt Collection Practices Act)..
 (c)Waiver review and evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall—
 (1)review and evaluate any determination made at the request of the Secretary of Education under section 3711(g)(2)(B) of title 31, United States Code; and
 (2)rescind or reissue such a determination to comply with the requirements established by paragraph (11) of such section, as added by subsection (b) of this Act.
				